Citation Nr: 0721292	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  02-19 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
10 percent for calluses of both feet from January 28, 1991, 
to September 17, 1995.

2. Entitlement to an initial disability rating in excess of 
20 percent for calluses of the right foot from September 18, 
1995, to January 31, 2000.

3. Entitlement to an initial disability rating in excess of 
20 percent for calluses of the left foot from September 18, 
1995, to January 31, 2000.

4. Entitlement to an initial disability rating in excess of 
30 percent for calluses of the right foot.

5. Entitlement to an initial disability rating in excess of 
30 percent for calluses of the left foot.

6. Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
January 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

In an August 1991 rating decision, the RO granted service 
connection for calluses of both feet and assigned zero 
percent (noncompensable) evaluations, effective January 28, 
1991.  Subsequent rating decisions increased the evaluations 
for the veteran's disabilities, and the issues are as listed 
on the title page.  Additionally, in a December 2001 rating 
decision, the RO denied a total disability rating based on 
individual unemployability (TDIU).

The issue of the veteran's initial disability rating for 
calluses of the right and left foot was remanded by the Board 
in November 1994 and April 2000.  That issue, as along with 
the TDIU issue, was also remanded in December 2003 and July 
2006.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. From January 28, 1991 to September 17, 1995, the veteran's 
right foot calluses and left foot calluses were tender and 
painful on objective demonstration, but did not approximate 
3rd degree burns or moderately severe foot injury.

2. From September 18, 1995, to January 31, 2000, the 
veteran's right and left foot calluses did not approximate 
3rd degree burns in an area exceeding 1/2 square foot, and 
did not more closely approximate severe foot injuries than 
moderately severe foot injuries.

3. The veteran's feet disabilities do not approximate 3rd 
degree burns and are not associated with underlying soft 
tissue damage in the area exceeding a square foot, and the 
veteran has not lost use of either foot.  


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 10 
percent, but no more, for calluses of the right foot, for the 
period of January 28, 1991 to September 17, 1995, have been 
met.  38 U.S.C.A. § 1155 (West 1984); 38 C.F.R. § 4.1, 4.3, 
4.7, 4.71a, 4.118 Diagnostic Codes 5284, 7801-7805, 7819 
(1990).

2. The criteria for an initial disability rating of 10 
percent, but no more, for calluses of the left foot, for the 
period of January 28, 1991 to September 17, 1995, have been 
met.  38 U.S.C.A. § 1155 (West 1984); 38 C.F.R. § 4.1, 4.3, 
4.7, 4.71a, 4.118 Diagnostic Codes 5284, 7801-7805, 7819 
(1990).

3. The criteria for an initial disability rating in excess of 
20 percent for calluses of the right foot, for the period of 
September 18, 1995, to January 31, 2000 have not been met.  
38 U.S.C.A. § 1155 (West 1984); 38 C.F.R. § 4.1, 4.3, 4.7, 
4.71a, 4.118 Diagnostic Codes 5284, 7801-7805, 7819 (1990).

4. The criteria for an initial disability rating in excess of 
20 percent for calluses of the left foot, for the period of 
September 18, 1995, to January 31, 2000 have not been met.  
38 U.S.C.A. § 1155 (West 1984); 38 C.F.R. § 4.1, 4.3, 4.7, 
4.71a, 4.118 Diagnostic Codes 5284, 7801-7805, 7819 (1990).

5. The criteria for an initial disability rating in excess of 
30 percent for calluses of the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5110(g) (West 1984, 2002); 38 C.F.R. 
§ 4.1, 4.3, 4.7, 4.71a, 4.118 Diagnostic Codes 5284, 7801-
7805, 7819 (1990, 2006).

6. The criteria for an initial disability rating in excess of 
30 percent for calluses of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5110(g) (West 1984, 2002); 38 C.F.R. 
§ 4.1, 4.3, 4.7, 4.71a, 4.118 Diagnostic Codes 5284, 7801-
7805, 7819 (1990, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, August 2004 
and November 2006 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran to 
provide any information or evidence in his possession that 
pertained to the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in November 2006.  
Thereafter, he was afforded an opportunity to respond, and 
the AOJ subsequently reviewed the claim and issued a 
statement of the case to the veteran in January 2007.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in the November 2006 letter.  As such, any notice 
deficiencies related to the rating or effective date were 
subsequently remedied.  Thus, the Board finds no prejudice to 
the veteran in processing the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
veteran's service medical records, post service private 
treatment records, several VA compensations and pension 
examinations, a letter from the veteran's private podiatrist, 
and written statements from the veteran and his 
representative are associated with the claims file.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.  The Board 
therefore determines that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.

II. Increased Initial Disability Ratings

The veteran argues that he is entitled to an initial 
disability rating in excess of 10 percent for calluses of 
both feet from January 28, 1991, to September 17, 1995, in 
excess of 20 percent for calluses of each foot from September 
18, 1995 to January 31, 2000, and an initial disability 
rating in excess of 30 percent for calluses of each foot. 

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 

The veteran's bilateral foot disability is currently rated 
under Diagnostic Code (DC) 5284, for functional loss of the 
foot due to injury.  Under DC 5284, moderate foot injury 
warrants a 10 percent evaluation, moderately severe foot 
injury warrants a 20 percent evaluation, severe foot injury 
warrants a 30 percent evaluation, and actual loss of use of 
the foot warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, DC 5284. 

The veteran's bilateral foot disability was originally rated 
by the RO under DC 7819 for new benign skin growths.

The Board notes that, effective August 30, 2002, regulations 
regarding the evaluation of skin disease were revised.  See 
67 Fed. Reg. 49,590-99 (2002).  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the veteran 
was awarded an effective date for his disability ratings 
prior to August 30, 2002, the Board will consider the 
regulations in effect both prior to and since August 30, 
2002.  The Board observes, however, that when an increase is 
warranted based solely on the revised criteria, the effective 
date for the increase cannot be earlier than the effective 
date of the revised criteria.  See 38 U.S.C.A. § 5110(g) 
(West 2002); VAOGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Prior to August 20, 2002, new benign skin growths are rated 
as scars, disfigurement, etc.  Third degree scars and burns 
are rated under DC 7801.  Second degree scars or burns 
covering an area of 144 inches or more are given a 
compensable rating under DC 7802.  Superficial, poorly 
nourished scars with repeated ulceration are rated under DC 
7803.  Superficial scars that are tender and painful on 
objective demonstration are rated under DC 7804.  DC 7805 
provides that other scars are rated on limitation of function 
of the affected part.  38 C.F.R. § 4.118, DCs 7801-7805, 7819 
(1990).

Beginning August 20, 2002, benign neoplasms not involving the 
head, face, or neck are rated as scars or impairment of 
function.  Scars that are deep or that cause limited motion 
are rated under DC 7801.  Scars that are superficial, do not 
cause limited motion, and cover area of 144 inches or more 
are given a compensable rating under DC 7802.  Unstable 
superficial scars are rated under DC 7803.  An unstable scar 
is one where, for any reason, there is frequent loss of 
covering of the skin over the scar.  Superficial scars that 
are painful on examination are rated under DC 7804.  DC 7805 
provides that other scars are rated on limitation of function 
of the affected part.  A deep scar is one associated with 
underlying soft tissue damage, and a superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, DCs 7801-7805, 7819.

A. January 28, 1991, to September 17, 1995

The veteran argues that he is entitled to an initial rating 
in excess of 10 percent from January 28, 1991 to September 
17, 1995 for bilateral calluses.

Private medical records of foot treatment dated from March 
1990 through May 1995 indicate the following: calluses, 
multiple areas of hyperpigmentation, hypertrophic nails, 
hyperkeratosis lesion, and diagnoses of onychromycosis, tinea 
pedis, xerosis, and tyloma.

The veteran was afforded a VA medical examination in March 
1995.  The veteran then reported that his feet hurt when he 
wore hard shoes, and that he could not walk long distances, 
drive, or play sports because of foot pain secondary to 
calluses.  On examination of the feet, the following was 
noted: the veteran had normal posture, with normal appearing 
arches; the feet appeared to be grossly normal; he could 
stand on his heels and toes without difficulty; no deformity 
was noted; and the veteran had normal gait.  The veteran was 
noted to have calluses on both feet as follows: approximately 
1-1/2 x 1 inch long thick callus on the posterior lateral 
aspect of both heels; approximately 1 x 1 inch round callus 
over the plantar left foot in the area of the metatarsal head 
of the fifth toe; approximately 1 x 1 inch round calluses on 
the plantar surface of the right foot, one in the area of the 
metatarsal head of the fifth toe and one in the area of the 
metatarsal head of the third toe; approximately 3/4 inch x 3/4 
inch long callus over the right first toe along the medial 
aspect of the first phalanx.  The veteran claimed that all 
calluses were tender to firm palpation, and was diagnosed as 
having status post tender calluses, both feet, as described.

After a review of the record, the Board finds that, for the 
period of January 28, 1991 to September 17, 1995, a separate 
10 percent rating, but no more, is warranted for each foot.

On March 1995 VA examination of the veteran's feet, the 
veteran was diagnosed as having status post tender calluses 
on both feet.  Affording the veteran the benefit of the 
doubt, the Board finds that both the veteran's right foot and 
left foot disabilities warrant a 10 percent initial 
disability rating each under DC 7804, as each foot disability 
approximates scars that are tender and painful on objective 
demonstration.

However, as the medical evidence has not shown either that 
the veteran's foot calluses approximate 3rd degree burns or 
that the area of the calluses of either foot exceeded 12 
square inches, an initial disability rating in excess of 10 
percent for either foot under DC 7801 is not available.  See 
38 C.F.R. § 4.118, DC 7801 (1990).  Also, as 10 percent is 
the maximum rating available under DCs 7202-7204, a higher 
disability rating for either foot under any of those codes is 
not warranted.

With respect to limitation of foot function, to the extent 
that functional loss of either foot has been demonstrated for 
the period of January 28, 1991 to September 17, 1995, such 
functional loss does not more closely approximate moderately 
severe foot injury than moderate foot injury.  On March 1995 
VA examination, the veteran was noted to have normal posture, 
normal appearing arches, grossly normal feet appearance, and 
it was noted that he could stand on his heels and toes 
without difficulty, had no deformity, and had normal gait.  
Also, on examination, while the veteran was diagnosed as 
having status post tender calluses, no functional loss of 
either foot was noted.  Furthermore, although medical records 
dated from March 1990 through May 1995 indicate skin disease 
on each foot, there is no indication of moderately severe 
impairment of walking or standing, or of any other impairment 
of foot function approximating moderately severe foot injury.

Accordingly, separate initial disability ratings of 10 
percent, but no more, are warranted for each of the veteran's 
feet from the period of January 28, 1991, to September 17, 
1995.

B. September 18, 1995 to January 31, 2000

The veteran argues that he is entitled to an initial 
disability rating in excess of 20 percent for the period from 
September 18, 1995 to January 31, 2000 for both his left and 
right foot calluses.

The veteran was given a VA examination in February 1996.  On 
examination of the feet, it was noted that the veteran normal 
posture and function of both feet, had intact arches, had 
some hammering of the second and forth toes bilaterally and 
some hallux valgus bilaterally, walked with a considerable 
limp, had tender hard plantar calluses over the 
posterolateral heels, had a tender hard plantar calluses on 
the first metatarsophalangeal joint area, had tender calluses 
over the second mid-metatarsophalangeal joint area, had 
tender calluses over the second mid-metatarsal area and fifth 
mid-metatarsal area, and had tender plantar calluses on the 
fifth mid-metatarsal area.  The veteran was diagnosed as 
having status post past history of persistent bilateral foot 
pain, secondary to tender foot calluses, as noted.

A June 1997 private medical note indicates that the veteran 
presented to the clinic for foot care for hypertrophic nails 
and multiple areas of hyperkeratosis.  The veteran was 
diagnosed as having onychomycosis and tyloma.

On June 1998 VA examination, the veteran was noted to walk 
with a slight limp.  On evaluation of the feet, it was noted 
that the arches were intact but somewhat shallow, that he had 
bilateral hallux valgus, and that there was hammering of the 
lateral four toes bilaterally.  On examination of the right 
foot, the following was noted: he had three calluses of the 
plantar surface of the right foot, all about 1.5 x 1.5 
inches, with one in the mid-ball of the foot in line with the 
little toe area, one in the mid-ball of the foot, in line 
with the second and third toes, and the third on the lateral 
aspect of the proximal phalanx of the big toe; all three were 
tender to palpation; and he had an approximately 1 x 1.5 inch 
nontender callous on the posterior lateral aspect of the 
heel.  On examination of the left foot, the following was 
noted: there was only one plantar callous, and it was 
approximately 0.5 x 0.5 inches in the mid-ball of the foot, 
in line with the little toe area; it was tender to palpation; 
he had an approximately 1.5 x 2 inch firm nontender callous 
in the lateral posterior heal area.  The veteran was 
diagnosed as having persistent plantar and heal calluses, 
plantar calluses painful and tender to palpation, which were 
the cause of altered gait.

On another June 1998 VA examination, the veteran was noted to 
have scattered plaques on both heels and overlying the 
metatarsal bones, and the remainder of the skin examination 
was within normal limits.  The veteran was diagnosed as 
having calluses of both feet.

The veteran was given another VA examination in July 1999.  
On physical examination, the veteran was walking abnormally 
slow and had a thick callus formation of the left foot at the 
calcaneus and the head of the fifth metatarsal on the right 
foot at the calcaneus the head of the fifth and second 
metatarsals on the base of the right great toe, all on the 
plantar surface except those of the calcaneus, which were on 
the posterior surface.  The lesions were only mildly tender 
to palpation and measured 4 to 8 millimeters in thickness and 
from 8 x 12 to 20 x 35 millimeters in extent.  Examination of 
the veteran's shoes disclosed that they had leather soles, 
were made of woven leather strips and were too small, even 
with normal pair of socks.  The veteran was diagnosed as 
having painful walking, standing, and difficulty climbing 
stairs, tender clavus formation, and shoes that were too 
tight.  On X-ray examination of the feet, there was no 
fracture, dislocation, or bony or joint abnormality, and soft 
tissues appeared normal.  The impression was normal both 
feet.

Podiatry records dated April 1997 through January 2000 
indicate the following: that the veteran was treated 
regularly for painful calluses; that physical examinations 
revealed hypertrophic nails; that the veteran was diagnosed 
as having onychomycosis, tyloma, xerosis, and pes cavus; that 
the veteran was regularly treated with debridement and 
onychoreduction, and was prescribed special shoes to 
accommodate his deformity; and that the veteran complained of 
painful ambulation.

After a review of the record, the Board finds that a rating 
in excess of 20 percent is not warranted for either the 
veteran's left foot or right foot calluses for the period 
from September 18 1995 to January 31, 2000.

Initially, the Board again notes that the medical evidence 
has not shown either that the veteran's foot calluses 
approximate 3rd degree burns or that the area of the calluses 
of either foot exceeded 1/2 square foot, an initial 
disability rating in excess of 20 percent under DC 7801 for 
either foot is not warranted.  See 38 C.F.R. § 4.118, DC 7801 
(1990).  Also, again, as 10 percent is the maximum rating 
available under DCs 7202-7204, a higher disability rating for 
either foot under any of those codes is not warranted.

With respect to the veteran's loss of foot function, the 
Board finds that the calluses of either foot do not more 
closely approximate severe foot injury than moderately severe 
foot injury during the period of September 18 1995 to January 
31, 2000.  The Board notes that exanimations in February 
1996, July 1998 and July 1999 indicated that the veteran had 
a considerable limp, a slight limp, and abnormally slow 
walking, respectively.  The Board also notes that hard, 
tender, painful calluses were noted on examination, as well 
as painful walking, standing, and difficulty climbing stairs.  
However, the veteran was noted to have normal function of the 
feet in February 1996 and was found to have lesions only 
mildly tender to palpation in July 1999, and there is no 
finding of severe impairment of foot function or any 
indication that the disability of either foot approximated 
severe loss of function.  Thus, the Board finds that, while 
such findings indicate definite impairment of foot function, 
they do not indicate severe foot injury more than moderately 
severe foot injury for the period of September 18 1995 to 
January 31, 2000.

Accordingly, an initial disability rating in excess of 20 
percent is warranted for neither left nor right foot calluses 
for the period of September 18 1995 to January 31, 2000.

C. Entitlement to an initial disability rating in excess of 
30 percent

The veteran argues that he is entitled to an initial 
disability rating in excess of 30 percent for both his right 
and left foot calluses.

On private examination of the veteran in February 2000, the 
veteran was noted to have flatfeet, pes plano valgus, which 
caused deformities of his metatarsal bones.  It was noted 
that X-rays showed plantarflexed metatarsals, which had 
caused deep-seated hyperkeratotic lesions, which, over time, 
became painful with ambulation; and that periodic debridement 
helped but did not eliminate the problem.  The examiner 
recommended that the veteran be casted for a pair of 
biomechanical devices called orthotics, which would not 
correct the deformity, but would defray the deforming forces, 
which caused the buildup of discrete hard areas on the 
plantar aspect of the feet, resulting in pain.  The examiner 
also recommended that the veteran be given all consideration 
for full compensation recognizing his disability.  It was 
noted that the veteran complained that this disability 
interrupted his activity of daily living and prevented him 
from holding a full time job or activities of recreation, 
like playing basketball.

The veteran was afforded a VA examination in July 2000.  On 
examination of the right foot, the following was noted: mild 
pes planus with severe nucleated keratosis, sub metatarsals 1 
and 5; a pinch callus on the medial aspect of the right 
hallux; contracture of the fifth toe right foot with 
keratosis on the dorsum of the fifth toe; and all areas of 
keratosis painful to palpation.  Examination of the left foot 
revealed keratosis sub metatarsal 5, which was also painful 
to palpation.  It was noted that both feet had mild 
depression of the arch, pain on palpation of the talar 
navicular joint, no bowing of the tendo achilles on weight 
bearing, pain at the insertion of the tendo Achilles, and 
less than ten degrees of dorsiflexion of both ankle joints.  
It was also noted that the veteran's keratosis was secondary 
to his flat feet.  The veteran was diagnosed as having severe 
keratosis of both feet and pes planus.

The veteran was given another VA examination in March 2001.  
On examination, it was noted that the veteran came walking 
into the examination room, had a walking cane in his right 
hand, came hobbling into the examination room, and, when 
asked to take his shoes and socks of, had a pronounced limp 
as he walked across the room to the examination table.  
Examination of the feet revealed pes planus, and there was no 
tenderness under the arches.  Examination of the right foot 
revealed the following: a large callus on the posterior 
aspect of the right heel measuring 5 x 3 centimeters elevated 
by several millimeters over the rest of the skin, tender to 
palpation; a calluses located on the medial aspect of the 
right big toe measuring 2.1 centimeters, tender to palpation; 
a callus located on the sole of the right foot below the 
right third metatarsophalangeal joint measuring 1 centimeter 
in diameter, tender to palpation; at the lateral aspect of 
the right foot, a callus measuring 2 x 1.5 centimeters in 
diameter which was also mildly tender to palpation.  
Examination of the left foot revealed the following: several 
calluses on the heel on the posterior aspect; at the 
insertion of the Achilles tendon, a callus measuring 4.3 
centimeters, elevated several millimeters from the rest of 
the skin surface and tender to palpation; right below the 
left fifth metatarsal phalangeal joint, a callus of the sole 
of the foot measuring 1.5 centimeters in diameter, tender to 
palpation; on the dorsum of the left fifth toe, a callus 
measuring 0.75 centimeters, mildly tender to palpation.  The 
veteran was able to walk on his heels, but reported 
experiencing pain on the heel, and on being asked to walk on 
is toes he limped with pain, particularly on bearing weight 
on his right foot.  It was noted that as he walked out to the 
examination room and down the corridor, he had a distinct 
limp, even though the veteran was not aware of his gait being 
observed.  It was noted that x-rays of the feet from July 13, 
1999 were reported to be normal.  The diagnosis was bilateral 
pes planus and bilateral calluses on the feet.

VA and private medical records dated from March 2000 through 
July 2004 indicate ongoing treatment for the veteran's feet 
conditions, including onychomycosis and severe tyloma.  These 
records are negative for any indication that the veteran had 
lost actual use of either foot.

The veteran was given a VA examination in December 2004.  On 
examination, it was noted that the veteran had severe skin 
disease of both feet with a diagnosis of onychomycosis, 
severe tyloma, and onychocryptosis, and that these conditions 
were extremely severe and required treatment.  The veteran 
reported that he found it difficult to walk for long periods 
of time.  Examination of the feet revealed far advanced, 
marked fungal infections involving the heels, toes, and 
toenails.

The veteran was afforded another VA examination in November 
2005.  On examination, the veteran had multiple calluses on 
the soles and heels of both feet, with the left being worse, 
pulses there were decreased 2/4, dorsal pedis and posterior 
tibial on both feet, dystrophic elongated thickened nails, no 
open lesions or lacerations, protective threshold intact per 
Semmes-Weinstein monofilament test.  The veteran was 
diagnosed as having calluses and xerosis.  It was noted that 
he was treated with debridement and Caramello lotion and was 
seen every four months.  It was also noted that the veteran 
complained that his feet were so painful that he could not 
stand and therefore could not work.  Examination of the foot 
revealed some minimal tenderness to deep palpation.  The 
examiner opined that it was not as likely as not that the 
veteran's foot problem was causing his unemployability.

After a review of the record, the Board finds that neither 
the veteran's right foot calluses nor his left foot calluses 
approximate a 40 percent disability rating under DC 5284.  In 
short, while the record reflects severe skin disease on each 
foot, it does not reflect actual loss of use of either foot.  
The Board notes that on examination the veteran was observed 
limping, having and having difficulty walking, and that he 
complained of an inability to stand or walk for long periods 
of time.  However, the record does not reflect that the 
veteran is unable to walk or stand, and there is no 
indication the veteran has actually lost the use of either 
foot. 

The Board acknowledges that, during the period beginning 
February 1, 2001, the veteran's bilateral foot disease has 
been characterized as extremely severe.  However, a 30 
percent rating under DC 5284 is appropriate for "severe" 
foot injury.  A 40 percent rating is not appropriate where, 
as here, there has been no actual loss of the foot.

The Board notes that the medical evidence has not shown that 
the veteran's foot calluses approximate 3rd degree burns or 
are associated with underlying soft tissue damage, or that 
the area of the calluses of either foot exceeds a square 
foot.  Thus, an initial disability rating in excess of 30 
percent for either foot, under either the former or the 
current version of DC 7801, is not warranted.  See 38 C.F.R. 
§ 4.118, DC 7801 (1990, 2006).

Also, again, as 10 percent is the maximum rating available 
under both the former and current versions of DCs 7202-7204, 
a higher disability rating for either foot disability, under 
any of those codes, is not warranted.

Accordingly, a disability rating in excess of 30 percent is 
not warranted for either right foot calluses or left foot 
calluses.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
one of his disabilities has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

1. Entitlement to an initial disability rating of 10 percent, 
but no more, for calluses of the right foot from January 28, 
1991, to September 17, 1995 is granted, subject to the law 
and regulations governing the award of monetary benefits.

2. Entitlement to an initial disability rating of 10 percent, 
but no more, for calluses of the left foot from January 28, 
1991, to September 17, 1995 is granted, subject to the law 
and regulations governing the award of monetary benefits.

3. Entitlement to an initial disability rating in excess of 
20 percent for calluses of the right foot from September 18, 
1995, to January 31, 2000 is denied.

4. Entitlement to an initial disability rating in excess of 
20 percent for calluses of the left foot from September 18, 
1995, to January 31, 2000 is denied.

5. Entitlement to an initial disability rating in excess of 
30 percent for calluses of the right foot is denied.

6. Entitlement to an initial disability rating in excess of 
30 percent for calluses of the left foot is denied.


REMAND

On November 2005 VA feet examination, the VA examiner opined 
that it was not as likely as it was not that the veteran's 
foot problem was causing his unemployablity.  The examiner 
also stated that, while examination of the foot revealed some 
minimal tenderness to deep palpation, "as judged from the 
various podiatry report [sic] and from his file, I would not 
??fake?? [sic] that the patient's podiatry problem is 
responsible for his unemployability."  The veteran's 
attorney, in statements dated in December 2006 and April 
2007, expressed concern that the November 2005 VA examiner's 
opinion was unclear, and that the RO inappropriately 
interpreted the examiner's statements to mean that it was not 
as likely as not that the veteran's bilateral foot disability 
resulted in unemployability.

In light of the veteran's concerns regarding the ambiguity of 
the VA examiner's statement, and in light of the lack of 
explanation for the opinion given in the November 2005 VA 
examination report, the veteran should be afforded another VA 
examination to determine whether the veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected bilateral foot disability.


Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine whether the veteran is unable 
to secure and follow a substantially 
gainful occupation by reason of his 
service-connected bilateral foot 
disability.  The claims folder and a 
copy of this Remand must be provided to 
the examiner for review.  The examiner 
should note in the examination report 
that he or she has reviewed the claims 
folder.  Based on examination findings 
and a review of the claims folder, the 
examiner should specifically express an 
opinion as to whether it is at least as 
likely as not (whether there is a 50 
percent chance or greater) that the 
veteran is unable to secure and follow 
a substantially gainful occupation by 
reason of his service-connected 
bilateral foot calluses.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be set forth.  The 
report of the examination should be 
associated with the claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


